EXHIBIT Execution Copy SECOND AMENDING AGREEMENT THIS SECOND AMENDING AGREEMENT (this “Agreement”), dated as ofOctober 1,2008, is made by and among OccuLogix, Inc.(the “Company”), a Delaware corporation with executive offices located at 2600 Skymark Avenue, Building 9, Suite 201, Mississauga, Ontario, L4W 5B2, Marchant Securities Inc. (the “Agent”), an Ontario corporation with offices located at 100 York Boulevard, Suite 404, Richmond Hill, Ontario, L4B 1J8, and the investors listed on the Schedule of Investors attached hereto as Exhibit A (individually, an “Investor” and, collectively, the “Investors”). The Company may be considered a “connected issuer” and/or a “related issuer” (as those terms are defined in National Instrument 33-105—Underwriting Conflicts) of the Agent.Elias Vamvakas, the Chairman and Chief Executive Officer of the Company, and members of his family have an indirect ownership interest in the Agent as to approximately 32%.See Section 3.2(p) of the Securities Purchase Agreement (defined below). BACKGROUND A.Reference is made to the Securities Purchase Agreement, dated as of May 19, 2008, by and among the Company, the Agent and the investors listed on the Schedule of
